                     UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF WISCONSIN

ENRIQUE AVINA, JR.,
                                            Case Number: 2:13-cv-01433-JPS
       Plaintiff,

       v.

TODD BOHLEN and
CITY OF MILWAUKEE,

       Defendants.


                             JOINT PRETRIAL REPORT

      COME NOW the parties, by and through undersigned counsel, and
pursuant to the Trial Scheduling Order [DE 140] and Civil L.R. 16(c)(1), file
their JOINT PRE-TRIAL REPORT and state as follows:
                    SUMMARY OF FACTS, CLAIMS AND DEFENSES

                     Summary and Allegations of the Plaintiff
      Enrique Avina, Jr. sues City of Milwaukee Police Officer Bohlen for the
use of excessive force against Plaintiff in violation of his rights under the
Fourth, Fifth and Fourteenth Amendments of the United States Constitution
and actions under the color of law in violation of his civil rights pursuant to
42 U.S.C. § 1983 and 42 U.S.C. § 1985(2).
      Plaintiff’s claim against the City of Milwaukee is for indemnification
because Defendant Bohlen is a public officer or employee and is proceeded
against as an individual because of acts committed while carrying out duties
as an officer or employee. A judgment as to damages and costs entered



       Case 2:13-cv-01433-JPS Filed 02/08/19 Page 1 of 83 Document 177
against the officer or employee shall be paid by the state or political
subdivision of which the defendant is an officer or employee by virtue of Wis.
Stat. § 895.46.
      On or about the afternoon of October 1, 2012, Defendant Bohlen was
working as a Milwaukee Police Department Officer at or in the area of South
Division High School.
      On or about October 1, 2012, Plaintiff Enrique Avina, Jr. was arrested
and issued a citation for trespassing on school property, which was dismissed
for insufficient evidence.
      As Plaintiff crossed the street riding his bicycle over the median of a
public street on Lapham Blvd., the Defendant Bohlen and Officer Rohde
drove their Milwaukee Police Department vehicle at Plaintiff and forced
Avina to stop on the median to arrest Plaintiff.
      Plaintiff, following instructions of the Police Officers, immediately
jumped off of his bike and put his arms behind his back. Defendant Bohlen
and Officer Rohde forcefully and aggressively grabbed Plaintiff by each arm,
which caused him pain. At no time did Plaintiff resist arrest or challenge the
authority of the Police Officers. Plaintiff complained that the officers were
being too rough with him.
      Defendant Bohlen grabbed Plaintiff’s arm, placed one hand on
Plaintiff’s upper back near his shoulder blade, forcefully pushed Plaintiff
forward, and then with excessive force twisted Plaintiff’s arm backwards and
upwards while lifting Plaintiff’s arm, which caused Plaintiff’s arm to break.
Following his screams in pain, Avina was seated on the curb and handcuffed
with a broken arm resulting in additional pain and discomfort.



                                        2
       Case 2:13-cv-01433-JPS Filed 02/08/19 Page 2 of 83 Document 177
        The force used by Officer Bohlen was excessive, violent and intentional.
Officer Bohlen has a history of having received numerous citizen complaints
about use of excessive force and has been accused of using excessive force in
breaking the arms of other citizens.
        Plaintiff claims that the facts surrounding the injury entitle him to
punitive damages to be awarded by the jury. Plaintiff claims attorney fees and
costs pursuant to 42 U.S.C. 1983 and 1988.
                    Summary and Allegations of the Defendant
        On October 1, 2012, Plaintiff was arrested for trespassing after he and
several other individuals he was loitering with repeatedly refused lawful
police orders to stop verbally harassing and intimidating students outside of
South Division High School in Milwaukee, WI. During that arrest, Plaintiff’s
right upper arm was broken in a freak accident. Plaintiff’s own testimony is
that at the time of the injury, the Defendant Officers were doing nothing more
than placing the Plaintiff’s hands behind his back for handcuffing.
        Defendant asserts that there was no excessive use of force, and that
Plaintiff’s injury was sustained without intent, malice, or negligence, on the
part of Defendant, and that there is no valid claim against him.
                               Statement of the Issues
   1. Whether or not Officer Bohlen used excessive force while handcuffing
        the Plaintiff.
   2. Whether or not the excessive force used by Officer Bohlen resulted in
        injury to the Plaintiff.
   3.   The amount of damages to be awarded to the Plaintiff and against the
        Defendant, Bohlen.



                                          3
        Case 2:13-cv-01433-JPS Filed 02/08/19 Page 3 of 83 Document 177
                    Joint Stipulations Agreed to for Trial
      The parties have hereby agreed and stipulate to the following
concerning the Trial to be scheduled:
   1. The authentication of all medical records, personnel records, and MPD
      records. (While authenticity is stipulated, admissibility is not. – Parties
      reserve and preserve motions to this issue.)
   2. That Officer Bohlen was a Milwaukee police officer at the time of
      incident.
   3. That Officer Bohlen was on assignment by the MPD.
   4. That Officer Bohlen was working within the scope of employment.
   5. That Enrique Avina, Jr. was a student at South Division High School.
   6. That on October 1, 2012, Defendant Todd Bohlen was acting under the
      color of law, and was on assignment to South Division High School and
      acting under the authority of the Milwaukee Police Department as an
      employee police officer.
   7. To the authenticity of medical records, Bohlen’s personnel records,
      police report, use of force reports but not admissibility.




                                        4
      Case 2:13-cv-01433-JPS Filed 02/08/19 Page 4 of 83 Document 177
                            UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF WISCONSIN

ENRIQUE AVINA, JR.,
                                                             Case Number: 2:13-cv-01433-JPS
         Plaintiff,

         v.

TODD BOHLEN and
CITY OF MILWAUKEE,

              Defendants.


                                 JOINT EXHIBIT AND WITNESS LIST


                                              PLAINTIFF’S ATTORNEYS
                                                                                            DEFENDANT’S ATTORNEYS
PRESIDING JUDGE                               Verona Swanigan, Esq.
                                                                                            Patrick J. McClain, Esq.
J.P. Stadtmueller                             Marwan E. Porter, Esq.
                                                                                            Robin Pederson, Esq.
                                              Jon A. Zepnick, Esq.

TRIAL DATE (S)
                                               COURT REPORTER                               COURTROOM DEPUTY
June 25, 2018
PLF.   DEF.       DATE
NO.    NO.       OFFERED    MARKED ADMITTED                     DESCRIPTION OF EXHIBITS* AND WITNESSES

                                              Medical Records, Aurora Medical Center (Admission date: 10/01/2012)
 1     1030                                   Joint subject to defense’s motion to exclude hearsay statements from medical
                                              records *Confidential
                                              Expert Report prepare by Harvey S. Kohn, M.D., Orthopedic Surgeon
 2     1032                                   Independent Medical File Review, dtd. August 18, 2016,
                                              and Curriculum Vitae *Confidential
                                              Maps of area surrounding South Division High School
 3                                            (marked by Avina Jr., Bryan Matamoros, and Bueno at the time of Depositions)
                                              (Joint subject to Plaintiff’s motion to exclude maps)
                                              Google Maps of area surrounding South Division High School
 4                                            (Joint subject to Plaintiff’s motion to exclude maps)

 5                                  D OBJ     Photos of the curb being measured by Kenya Conley

                                              Complaints and Investigations against Officer Bohlen accusing him of Broken Arms
 6                                  D OBJ     during arrests *Confidential

 7                                  D OBJ     MPD Complaints Against Officer Bohlen (5485-6603) *Confidential

                                              MPD Complaints Against Officer Bohlen (2248-2249; 2684-2687; 3140-3154; 7078)
 8                                  D OBJ     *Confidential




                                                         5
               Case 2:13-cv-01433-JPS Filed 02/08/19 Page 5 of 83 Document 177
                                      Expert Report prepare by Harvey S. Kohn, M.D., Orthopedic Surgeon
     1032,
9                                     Independent Medical File Review, dtd. August 18, 2016,
     1033                             and Curriculum Vitae

                                      Medical Records: Aurora St. Luke’s Medical Center (Emergency Room)
10                                    *Confidential

11                                    Medical Records: Aurora Advanced Orthopaedics *Confidential


12                                    Medical Records: Bell Ambulance *Confidential


13                                    Medical Records: Sixteenth Street Clinic *Confidential

                                      Medical Records produced by Defendant in response to Discovery
14                                    16th Street Clinic (MPD-AVI 007079-7198)
                                      Aurora St. Luke’s Medical Center (MPD-AVI 007199-7256) *Confidential

15                                    Medical Records: Diagnostic Imaging and Reports 10/1/2012 *Confidential


16                                    Medical Records: Diagnostic Imaging and Reports 10/02/2012 *Confidential


17                                    Medical Records: Diagnostic Imaging and Reports 10/09/2012 *Confidential


18                                    Medical Records: Diagnostic Imaging and Reports 11/06/2012 *Confidential


19                                    Medical Records: Diagnostic Imaging and Reports 12/04/2012 *Confidential


20                                    Medical Records: Diagnostic Imaging and Reports 04/12/2016 *Confidential


21                                    Medical Records: Diagnostic Imaging and Reports 04/23/2016 *Confidential


22                            D OBJ   Medical Bills *Confidential


23                            D OBJ   Non-Economic Damages Chart


24                            D OBJ   Mortality Chart/Calculation

                                      Complaint against Ofc. Bohlen *Confidential
25                            D OBJ   Filed by Johnson-Moffit, K.
                                      (MPD AVI 005152-5174)
                                      Complaint against Ofc. Bohlen *Confidential
26                            D OBJ   Filed by Ramirez, G.
                                      (MPD AVI 003739-3809)
                                      Complaint against Ofc. Bohlen *Confidential
27                            D OBJ   Filed by Davis, Perez
                                      (MPD AVI 004251-4313)
                                      Complaint against Ofc. Bohlen *Confidential
28                            D OBJ   Filed by Trammell, T.
                                      (MPD AVI 003851-4006)
                                      Complaint against Ofc. Bohlen *Confidential
29                            D OBJ   Filed by Evans, Jerome
                                      (MPD AVI 005485)

30                            D OBJ   Demonstrative: Map of 1528 West Lapham Blvd.


31                            D OBJ   Demonstrative: Map of 1565-1567 S 14th Street (Zach Bueno’s House)


32                            D OBJ   Demonstrative: Photos of Plaintiff




                                                 6
             Case 2:13-cv-01433-JPS Filed 02/08/19 Page 6 of 83 Document 177
33                           D OBJ   Demonstrative: Photos of Plaintiff’s family


34                           D OBJ   Demonstrative: Wooden box/platform of median curb


35                           D OBJ   Demonstrative: Photo of median curb


36                           D OBJ   Demonstrative: Illustration of injury based on diagnostic imaging


37                           D OBJ   Demonstrative: Anatomical diagrams and diagnostic imaging reports


38                           D OBJ   Demonstrative: Model of Shoulder


39                           D OBJ   Demonstrative: Chart/List of Bohlen’s Injury Cases


40                           D OBJ   Demonstrative: Excerpt from Jury Instructions


41                           D OBJ   Demonstrative: Non-Economic Damages Chart


42                                   Demonstrative: Verdict Form


43                                   Demonstrative: Ambulance Report


44                                   Demonstrative: ER Report


45                                   Demonstrative: X-Ray Right Humerus


46                                   Demonstrative: MRI Report


47                                   Demonstrative: Anatomical Model of Humerus


48                                   Demonstrative: Anatomical Model of Arm including clavicle


49                                   Demonstrative: Humerus Bone or facsimile


     1000                            Deposition of Enrique Avina, Jr. (including video, transcript, and exhibits thereto)


     1001                            Deposition of Zachary Bueno (including video, transcript, and exhibits thereto)


     1002                            Deposition of Bryan Matamoros (including video, transcript, and exhibits thereto)


     1003                            Deposition of Enrique Avina, Sr. (including video, transcript, and exhibits thereto)


     1004                            Deposition of Guadalupe Bueno (including video, transcript, and exhibits thereto)


     1005                            Deposition of Ofc. Michael Rohde (including video, transcript, and exhibits thereto)


     1006                            Deposition of Ofc. Todd Bohlen (including video, transcript, and exhibits thereto)


     1007                            Deposition of Lt. Timothy Leitzke (including video, transcript, and exhibits thereto)


     1008                    P OBJ   Declaration of Enrique Avina, Jr. in Reply to Def. MSJ


     1009                    P OBJ   Declaration of Zachary Bueno in Reply to Def. MSJ


     1010                    P OBJ   Declaration of Bryan Matamoros in Reply to Def. MSJ




                                                 7
            Case 2:13-cv-01433-JPS Filed 02/08/19 Page 7 of 83 Document 177
1011                    P OBJ   Declaration of Enrique Avina, Sr. in Reply to Def. MSJ


1012                    P OBJ   Declaration of Guadalupe Bueno in Reply to Def. MSJ


1013                    P OBJ   Citation 6544021 1 – Trespassing (Incident) (Objection to Bohlen Summary)


1014                    P OBJ   MPD – Use of Force Incident Report


1015                    P OBJ   CAD 122751883


1016                    P OBJ   CAD 122751454


1017                    P OBJ   Aerial view map of South Division, marked by witnesses


1018                    P OBJ   Map of Zachary Bueno’s home, marked by witnesses


1019                    P OBJ   Photos of Plaintiff taken by MPD


1020                            MPD code of Conduct


1021                            Code of Conduct SOP, issued 07.21.2010


1022                            SOP – 070 – Citation Procedures


1023                            SOP – 220 – Arrest Authority


1024                            SOP – 460 – Use of Force


1025                            SOP – 090 – Prisoners


1026                            SOP – 140 – Juvenile Procedures


1027                            DAAT, 2007


1028                            DAAT Manual Pages 36-41, Types of Holds

                                50 Pages of Medical Records from Aurora on Enrique Avina for 10.02.12 to
1029                            09.15.2014

1030                            Avina Medical Records


1031                    P OBJ   Avina Medical Records 16th Street Community Health Center


1032                            Dr. Kohn’s CV


1033                            Dr. Kohn Expert Report, dated 08.18.2016


1034                    P OBJ   Dr. Patari CV (Subject to Motion in Limine)


1035                    P OBJ   Dr. Patari Expert Report, dated 10.12.2016 (Subject to Motion in Limine)


1036                    P OBJ   PA-45 – Graffiti Complaint 09.09.2010


1037                    P OBJ   PA-45 – Curfew Citation 07.28.2010


1038                    P OBJ   Incident Report 102420033, Aggravated Battery – Avina Victim 08.29.2010




                                            8
       Case 2:13-cv-01433-JPS Filed 02/08/19 Page 8 of 83 Document 177
                                     Incident Report 103180015 Battery Avina Witness (location at mom’s house)
     1039                    P OBJ   11.14.2010

     1040                    P OBJ   MPS Records of Enrique Avina *Confidential


     1041                    P OBJ   Demonstrative – Color Map of 15285 W. Lapham, overhead view


     1042                    P OBJ   Demonstrative – Color Map of 15285 W. Lapham, overhead view


     1043                    P OBJ   Demonstrative – Color Map of S. 14th Street, Street Level View


     1044                    P OBJ   Demonstrative – Color Map of W. Lapham Blvd. and S. 14th Streets, overhead view


                                       WITNESSES:
                                     Plaintiff: Enrique Avina, Jr.
1                                    c/o Plaintiff’s Counsel
                                     Plaintiff’s Witness: Enrique Avina, Sr.
2                                    c/o Plaintiff’s Counsel
                                     Plaintiff’s Witness: Guadalupe Bueno
3                                    Plaintiff’s Parent
                                     c/o Plaintiff’s Counsel
                                     Plaintiff’s Witness: Zachary Bueno Mejia
4                                    Witness of Incident
                                     c/o Plaintiff’s Counsel
                                     Plaintiff’s Witness: Bryan Matamoros
5                                    Witness of Incident
                                     c/o Plaintiff’s Counsel
                                     Plaintiff’s Witness: Navjot S. Kohli
                                     Medical Provider, Orthopedic Surgeon
6                            D OBJ   Aurora Advanced Orthopaedics
                                     2801 W Kinnickinnic River Parkway, Suite 345
                                     Milwaukee, WI 53215
                                     Plaintiff’s Witness: Harvey S. Kohn, M.D.
7                            D OBJ   Expert Witness, Orthopedic Surgeon
                                     To be contacted through Plaintiff’s counsel.
                                     Defendant’s Witness: Sanjay K. Patari
                                     Crawford Evaluation Group
8                            P OBJ   20855 Watertown Road, Suite 150
                                     Waukesha, WI
                                     Defense Expert, Orthopedic Surgeon
                                     Plaintiff’s Witness: Kimmy Olson
                                     Medical Provider, Emergency Room, Nurse
9                            D OBJ   Aurora St. Luke’s Medical Center
                                     2900 W. Oklahoma Avenue
                                     Milwaukee, WI 53215-4330
                                     Plaintiff’s Witness: Kelly Fabian, RN
                                     Medical Provider, Emergency Room, Triage Nurse
10                           D OBJ   Aurora St. Luke’s Medical Center
                                     2900 W. Oklahoma Avenue
                                     Milwaukee, WI 53215-4330
                                     Plaintiff’s Witness: Michael Uihlein, M.D.
                                     Medical Provider, Emergency Room, Admitting Physician
11                           D OBJ   Aurora St. Luke’s Medical Center
                                     2900 W. Oklahoma Avenue
                                     Milwaukee, WI 53215-4330




                                                9
            Case 2:13-cv-01433-JPS Filed 02/08/19 Page 9 of 83 Document 177
                               Plaintiff’s Witness: Eric R. Yoerin, NP
                               Medical Provider, Orthopedic Office, Nurse Practitioner
12                    D OBJ    Aurora Advanced Orthopaedics
                               2801 W Kinnickinnic River Parkway, Suite 345
                               Milwaukee, WI 53215
                               Plaintiff’s Witness: Megan Scheller
                               Medical Provider, Orthopedic Office, Licensed Athletic Trainer
13                    D OBJ    Aurora Advanced Orthopaedics
                               2801 W Kinnickinnic River Parkway, Suite 345
                               Milwaukee, WI 53215
                               Defendant: Ofc. Todd Bohlen
14                             Defendant, Arresting Officer
                               To be contacted through Defense counsel.
                               Plaintiff’s Witness: Christopher Anderson
                               Medical Provider: Bell Ambulance, Emergency Medical Technician
15                    D OBJ    549 E. Wilson Street
                               Milwaukee, WI 53207
                               Plaintiff’s Witness: Alisen Huske, M.D.
16                    D OBJ    Medical Provider
                               Plaintiff’s Witness: Francisco Enriquez
17                    D OBJ    Medical Provider
                               Plaintiff’s Witness: Kenya Conley
18                    D OBJ    Photographer/ Investigator (to authenticate photos)
                               Plaintiff’s Witness: Johnson-Moffit, K.
19                    D OBJ    2827 West Brown Street
                               Milwaukee, WI
                               Plaintiff’s Witness: Evans, J.
20                    D OBJ    8842C No. 95th Street
                               Milwaukee, WI
                               Plaintiff’s Witness: Davis, P.
21                    D OBJ    3204 North 35 Street
                               Milwaukee, WI
                               Defendant’s Witness: Ofc. Mike Rohde
22                             Arresting Officer
                               To be contacted through Defense counsel.
                               Plaintiff’s Witness: Trammell, T.
23                    D OBJ    2904 West Clarke Street
                               Milwaukee, WI
                               Plaintiff’s Witness: Ramirez, Gabriel
24                    D OBJ    Milwaukee, WI
                               Plaintiff’s Witness: Records Custodian, Aurora St. Luke’s Medical Center
25                             2900 W. Oklahoma Avenue
                               Milwaukee, WI 53215-4330
                               Plaintiff’s Witness: Records Custodian, Aurora Advanced Orthopaedics
26                             2801 West Kinnickinnic River Parkway, Suite 345
                               Milwaukee, WI 53215
                               Plaintiff’s Witness: Records Custodian, Bell Ambulance
27                             549 E. Wilson Street
                               Milwaukee, WI 53207
                               Plaintiff’s Witness: Records Custodian, Sixteenth Street Clinic
28                             2906 South 20th Street
                               Milwaukee, WI 53215
                               Plaintiff’s Witness: Records Custodian, Smart Choice MRI
29                             1621 Miller Parkway
                               Milwaukee, WI 53214
                               Defendant’s Witness: Aaron Shapiro
30                     P OBJ   To be contacted through Defense counsel




                                          10
     Case 2:13-cv-01433-JPS Filed 02/08/19 Page 10 of 83 Document 177
                                                                      Defendant’s Witness: Avelino R. Jimenez
31                                                     P OBJ          144a S. 72nd Street, Milwaukee, WI
                                                                      Defendant’s Witness: Joseph Warren
32                                                     P OBJ          To be contacted through Defense counsel.
                                                                      Defendant’s Witness: James Jekanoski
33                                                     P OBJ          To be contacted through Defense counsel.
                                                                      Defendant’s Witness: Forensic Investigator Jenkins
34                                                     P OBJ          To be contacted through Defense counsel.
                                                                      Defendant’s Witness: Records Custodian
                                                                      Milwaukee Board of School Directors
35                                                     P OBJ          Office of School Governance
                                                                      5225 W Vliet Street
                                                                      Milwaukee, WI 53208-2627


     * Include a notation as to the location of any exhibit not held with the case file or not available because of size.




                                                                                   11
                 Case 2:13-cv-01433-JPS Filed 02/08/19 Page 11 of 83 Document 177
                  UNITED STATES DISTRICT COURT
                 EASTERN DISTRICT OF WISCONSIN

ENRIQUE AVINA, JR.,
                                    Case Number: 2:13-cv-01433-JPS
    Plaintiff,

    v.

TODD BOHLEN and
CITY OF MILWAUKEE,

     Defendants.


                      ESTIMATED TIME TO TRY CASE


     The estimated time to try this case is 5 days.




                                    12
     Case 2:13-cv-01433-JPS Filed 02/08/19 Page 12 of 83 Document 177
                      UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF WISCONSIN

 ENRIQUE AVINA, JR.,
                                                Case Number: 2:13-cv-01433-JPS
        Plaintiff,

        v.

 TODD BOHLEN and
 CITY OF MILWAUKEE,

        Defendants.


                           JOINT PROPOSED VOIR DIRE

       The Parties hereby submit the following voir dire questions to be asked in

combination with any other standard voir dire question asked by the Court as a matter

of course.

        1.   What cities or suburbs have you lived in for the last ten years?


        2.   Where are you from originally?


        3.   What is your current marital status?


        4.   Do you own your home or rent it?


        5.   What is your highest level of education?




       Case 2:13-cv-01433-JPS Filed 02/08/19 Page 13 of 83 Document 177
                                           13
        6.    What is your current employment status? If you are employed, who is

your employer and what is your job? How long have you held that job? If you are

retired, please give this information about your career.


        7.    If applicable, what is your spouse or partner’s employment status, and

what is the employment status of any others who live with you, as well as any adult

children? What do they do for a living?


        8.    Are you or any member of your household a union member? If so,

please identify the unions you or they are members of.


        9.    If applicable, what is your spouse or partner’s highest level of education?


      10. If you have children, what are their ages, education levels, and
occupations, if


any?

        11.   Have you, a relative, or a close friend ever been a party to a lawsuit? If
yes:


       a.     What type of lawsuit was it?


       b.     Were you, your relative, or close friend the person who filed the lawsuit

              or the person being sued? If neither, please explain.


       c.     Was the lawsuit resolved in a manner agreeable to you, your relative, or

              close friend?




       Case 2:13-cv-01433-JPS Filed 02/08/19 Page 14 of 83 Document 177
                                             14
      d.     Did the experience leave you with any strong impressions with regard to

             what goes on in a courtroom? If so, what were they?


      12.    Do you have prior jury experience? If yes:


      a.     On how many occasions have you served on a jury?


      b.     Have you served on criminal or civil juries, or both?


      c.     Were you ever the foreperson of a jury?


      d.     Was there a verdict in any of the cases in which you served on a jury?


             What was the verdict?

       13.   Do you know any of the parties in this case (or their attorneys)? If so,

please explain.


       14.   Do you know anyone who is either employed by or otherwise associated

with any of the parties to this case (or their attorneys)? If so, please explain.


       15.   Do you know of any of the witnesses in this case? If so, please explain.


       16.   Do you have any legal education or training? If so, please explain.


       17.   Do you have any relatives or close friends who are in the legal

profession? If so, please explain.


       18.   Do you have any relatives or close friends who are law enforcement

officers? If so, please explain.




      Case 2:13-cv-01433-JPS Filed 02/08/19 Page 15 of 83 Document 177
                                             15
       19.   Have you, a relative, or a close friend ever worked for any governmental

body, law enforcement agency, or security-related business? If so, please explain.


       20.   Have you ever applied for a job with a law-enforcement agency,

government body, or security-related business? If so, please explain.


       21.   Have you ever been a victim or witness in a criminal case? If so, please
explain.


       22.   If you are instructed that police may only use the amount of force against

a person that is reasonably necessary to control a situation, even if a person has

violated the law, could you faithfully apply that instruction? Could you find against

an officer even if the person had violated the law?


       23.   Have you, or any relatives or close friends, had any dealings with

police officers or other law enforcement officials that left you with strongly positive

or negative feelings about police officers or law enforcement officials generally?


       24.   In this case, the witnesses include law enforcement officers. Does

anyone believe that a law enforcement officer is less/more credible or believable

than any other person?


       25.   Do you think that citizens who have been treated unfairly or illegally

have less of a right to bring a lawsuit against a law enforcement officer than they

would against a private citizen?




      Case 2:13-cv-01433-JPS Filed 02/08/19 Page 16 of 83 Document 177
                                           16
       26.   Would any of you have a hard time awarding damages for intangible

items such as mental anguish, emotional injury, and pain and suffering?


      27.    What is your biggest concern, if any, about how our judicial system
works?


       28.   What are your hobbies or other major interests outside of work?


       29.   To what clubs, religious or civic organizations, societies, fraternal,

community, political organizations, professional associations, unions, or other groups

do you or your spouse or partner belong?2 Have you or your spouse or partner held

leadership positions with any such organizations?


       30.   Do you hold any moral, religious, philosophical or other personal beliefs

that might make it difficult to stand in judgment of another?


       31.   Do you have any health problems that might affect your ability to serve

as a juror in this case? If so, please explain.


       32.   Do you know of anything in your background that we have not talked

about that the court or the parties to the case should know about your ability to serve

as a fair and impartial juror in this case?


       33.   Have you read, seen or heard anything about this incident and/or

lawsuit on the radio, television or internet? If so, would that coverage or commentary

influence you in your consideration of the evidence of this case?




      Case 2:13-cv-01433-JPS Filed 02/08/19 Page 17 of 83 Document 177
                                              17
        34.   Do you have any feelings, whether strongly positive or strongly negative,

 towards the City of Milwaukee Police Department? If so, would those feelings

 influence your consideration of the evidence of this case?


        35.   Have you or any members of your family had any police training? If so,

 what was the nature and extent of that training?


        36.   Are you or members of your family familiar with the location of South

 Division High School in the City of Milwaukee?


        37.   Have you or a member of your immediate family ever made a claim

 against any law enforcement department? Please briefly explain.


        38.   Have you or any member of your family or close friend had any

 unpleasant experience or encounter with any police officer?


        39.   Is there anything about the nature of this case that may make it difficult

 for you to sit on the jury?


        40.   Have you, or any of your family or friends, ever been detained by a law

 enforcement officer? If yes, please identify who has been detained and describe the

 circumstances of the detention.


        41.   Have you, or do you have any family or friends who have been to jail or

 prison?


If yes, please describe the relationship you have with said person(s).




       Case 2:13-cv-01433-JPS Filed 02/08/19 Page 18 of 83 Document 177
                                            18
       42.   Would you have a problem awarding damages to the plaintiff if you

decide that he is entitled to them?


       43.   Would you have a problem awarding punitive damages to the plaintiff if

you decide that he is entitled to them?


       44.   Are you any more or less likely to award damages in favor of plaintiff

simply because the defendant is a police officer?


       45.   Are you any more or less likely to award punitive damages in favor of

plaintiff simply because the defendant is a police officer?


       46.   Are you any more or less likely to award damages in favor of plaintiff

simply because he was a juvenile at the time of underlying incident? PL OBJ


       47.   Would you have a problem awarding over $500,000.00 in damages? D OBJ




      Case 2:13-cv-01433-JPS Filed 02/08/19 Page 19 of 83 Document 177
                                           19
                      UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF WISCONSIN

 ENRIQUE AVINA, JR.,
                                                   Case Number: 2:13-cv-01433-JPS
        Plaintiff,

        v.

 TODD BOHLEN and
 CITY OF MILWAUKEE,

        Defendants.


                               SUMMARY OF THE ELEMENTS


       The Plaintiff is suing under Sections 1983 and 1985(2) of Title 42 of the United

States Code, which are civil rights laws that provide a remedy to persons who have

been deprived of their constitutional rights under color of state law.

       The Plaintiff must prove both of the following elements by a preponderance of

the evidence:

       1. Whether Officer Bohlen acted within the scope of employment and under

             color of law (Defendant has stipulated to this element.)

       2. Whether Officer Bohlen’s use of force was unreasonable.

Defenses to Claim 1:

       1. The force used in the handcuffing and escort were reasonable.

       2. Defendant did not intentionally use any force against Plaintiff for the purpose

       of breaking his arm, or that he knew or should have known that the possible or



       Case 2:13-cv-01433-JPS Filed 02/08/19 Page 20 of 83 Document 177
                                              20
likely consequence of use of such force would result in injury to the Plaintiff.

3. Defendant did not know or should have known that the reasonable force used

in effecting the handcuffing and escort would result in Plaintiff’s arm being

broken.

4. Plaintiff’s arm breaking was an unforeseen and unintended accident outside

the control of Defendant.

5. Defendant's acts were the direct and proximate cause of his own injury.




Case 2:13-cv-01433-JPS Filed 02/08/19 Page 21 of 83 Document 177
                                      21
                  UNITED STATES DISTRICT COURT
                 EASTERN DISTRICT OF WISCONSIN

ENRIQUE AVINA, JR.,
                                           Case Number: 2:13-cv-01433-JPS
    Plaintiff,

    v.

TODD BOHLEN and
CITY OF MILWAUKEE,

     Defendants.


                   JOINT PROPOSED JURY INSTRUCTIONS


    1.01   Functions of the Court and the Jury
    1.02   No Inference from Judge’s Questions
    1.04   Evidence
    1.05   Deposition Testimony (if needed)
    1.06   What is Not Evidence
    1.07   Note Taking
    1.08   Consideration of All Evidence Regardless of Who Produced
    1.09   Limited Purpose of Evidence
    1.11   Weighing the Evidence
    1.12   Definition of “Direct” and “Circumstantial” Evidence
    1.13   Testimony of Witnesses (Deciding What to Believe)
    1.14   Prior Inconsistent Statements or Acts
    1.15   Impeachment with Conviction
    1.16   Lawyer Interviewing Witness
    1.17   Number of Witnesses
    1.18   Absence of Evidence
    1.19   Adverse Inference from Missing Witness
    1.21   Expert Witnesses
    1.22   Translated Language
    1.24   Demonstrative Exhibits
    1.27   Burden of Proof
    1.31   No Need to Consider Damages Instruction
    1.32   Selection of Presiding Juror; General Verdicts

    Case 2:13-cv-01433-JPS Filed 02/08/19 Page 22 of 83 Document 177
                                      22
1.33   Communication with Court
1.34   Disagreement Among Jurors
2.05   Stipulation of Fact
2.06   Judicial Notice
2.07   Transcript of Recording
2.08   Deposition as Substantive Evidence
2.09   Use of Interrogatories
2.11   Impeachment by Conviction of Crime
2.14   Judge’s Comments to Lawyer
7.01   General: Police Department/Municipality Not a Party
7.02   General: Requirement of Personal Involvement
7.04   Limiting Instruction Concerning Evidence of Statutes, Administrative
       Rules, Regulations, and Policies

       The Law as Related to Plaintiff’s Claims – General

7.09   Fourth Amendment: Excessive Use of Force Against Arrestee – Elements
7.10   Fourth Amendment: Excessive Force Against Arrestee – Definition of
       “Unreasonable”
7.22   Damage: Prefatory Instruction
7.26   Damages: Compensatory
7.28   Damages: Punitive




Case 2:13-cv-01433-JPS Filed 02/08/19 Page 23 of 83 Document 177
                                    23
                 FUNCTIONS OF THE COURT AND THE J URY

     Members of the jury, you have seen and heard all the evidence and
arguments of the attorneys. Now I will instruct you on the law.

      You have two duties as a jury. Your first duty is to decide the facts from the
evidence i n the case. This is your job, and yours alone.

       Your second duty is to apply the law that I give you to the facts. You
must follow these instructions, even if you disagree with them. Each of the
instructions is important, and y o u must follow all of them.

      Perform these duties fairly and impartially. Do not allow sympathy,
prejudice, fear, or public opinion to influence you. You should not be influenced
by any person's race, color, religion, national ancestry, or sex.

      Nothing I say now, and nothing I said or did during the trial, is meant to
indicate any opinion on my part about what the facts are or about what your
verdict should be.




Source: Seventh Circuit Pattern Civil Jury Instruction 1.01

_____________       Given

_____________       Rejected

_____________       Withdrawn

______________      Objected to




       Case 2:13-cv-01433-JPS Filed 02/08/19 Page 24 of 83 Document 177
                                           24
                  NO INFERENCE FROM JUDGE'S QUESTIONS

      During this trial, I may have asked a witness a question. Do not assume that
because I asked questions, I hold any opinion on the matters I asked about, or on
what the outcome of the case should be.




Source: Seventh Circuit Pattern Civil Jury Instruction 1.02

_____________       Given

_____________       Rejected

_____________       Withdrawn

______________      Objected to




       Case 2:13-cv-01433-JPS Filed 02/08/19 Page 25 of 83 Document 177
                                           25
                                  WHAT IS EVIDENCE

      The evidence consists of the testimony of the witnesses, and the exhibits
admitted in evidence.




Source: Seventh Circuit Pattern Civil Jury Instruction 1.04

_____________       Given

_____________       Rejected

_____________       Withdrawn

______________      Objected to




       Case 2:13-cv-01433-JPS Filed 02/08/19 Page 26 of 83 Document 177
                                           26
                           DEPOSITION - TESTIMONY

      During the trial, certain testimony was presented to you by the reading of
depositions and video. You should give this testimony the same consideration
you would give it had t he witnesses appeared and testified here in court.




Source: Adapted from Seventh Circuit Pattern Civil Jury Instruction 1.05

_____________      Given

_____________      Rejected

_____________      Withdrawn

______________     Objected to




      Case 2:13-cv-01433-JPS Filed 02/08/19 Page 27 of 83 Document 177
                                          27
                               WHAT IS NOT EVIDENCE

       Certain things are not to be considered as evidence. I will list them for
you:

      First, if I told you to disregard any testimony or exhibits or struck any
testimony or exhibits from the record, such testimony or exhibits are not
evidence and must not be considered.

       Second, anything that you may have seen or heard outside the courtroom
is not evidence and must be entirely disregarded. This includes any press, radio,
Internet or television reports you may have seen or heard. Such reports are not
evidence and your verdict must not be influenced in any way by such publicity.

       Third, questions and objections or comments by the lawyers are not
evidence. Lawyers have a duty to object when they believe a question is
improper. You should not be influenced by any objection , and you should not
infer from my rulings that I have any view as to how you should decide the
case.

      Fourth, the lawyers' opening statements and closing arguments to you are
not evidence. Their purpose is to discuss the issues and the evidence. If the
evidence as you remember it differs from what the lawyers said, your memory is
what counts.




Source: Seventh Circuit Pattern Civil Jury Instruction 1.06

_____________       Given

_____________       Rejected

_____________       Withdrawn

______________      Objected to




       Case 2:13-cv-01433-JPS Filed 02/08/19 Page 28 of 83 Document 177
                                           28
                                   NOTE TAKING

       Any notes you have taken during this trial are only aids to your memory.
The notes are not evidence. If you have not taken notes, you should rely on your
independent recollection of the evidence and not be unduly influenced by the
notes of other jurors. Notes are not entitled to any greater weight than the
recollections or impressions of each juror about the testimony.




Source: Seventh Circuit Pattern Civil Jury Instruction 1.07

_____________       Given

_____________       Rejected

_____________       Withdrawn

______________      Objected to




       Case 2:13-cv-01433-JPS Filed 02/08/19 Page 29 of 83 Document 177
                                           29
CONSIDERATION OF ALL EVIDENCE REGARDLESS OF WHO PRODUCED IT

       In determining whether any fact has been proven, you should consider all of
the evidence bearing on the question regardless of who introduced it.




Source: Seventh Circuit Pattern Civil Jury Instruction 1.08

_____________       Given

_____________       Rejected

_____________       Withdrawn

______________      Objected to




       Case 2:13-cv-01433-JPS Filed 02/08/19 Page 30 of 83 Document 177
                                           30
                         LIMITED PURPOSE OF EVIDENCE


      You will recall that during the course of this trial I instructed you that I admitted

certain evidence for a limited purpose. You must consider this evidence only for the

limited purpose for which it was admitted.




Source:      Seventh Circuit Pattern Civil Jury Instruction 1.09

_____________       Given

_____________       Rejected

_____________       Withdrawn

______________      Objected to




      Case 2:13-cv-01433-JPS Filed 02/08/19 Page 31 of 83 Document 177
                                             31
                            WEIGHING THE EVIDENCE

      You should use common sense in weighing the evidence and consider the
evidence in light of your own observations in life.

       In our lives, we often look at one fact and conclude from it that another fact
exists. In law we call this "inference." A jury is allowed to make reasonable
inferences. Any inference you make must be reasonable and must be based on
the evidence in the case.




Source: Seventh Circuit Pattern Civil Jury Instruction 1. 11

_____________       Given

_____________       Rejected

_____________       Withdrawn

______________      Objected to




       Case 2:13-cv-01433-JPS Filed 02/08/19 Page 32 of 83 Document 177
                                           32
      DEFINITION OF "DIRECT" AND "CIRCUMSTANTIAL" EVIDENCE

       You may have heard the phrases "direct evidence" and "circumstantial
evidence." Direct evidence is proof that does not require an inference, such as the
testimony of someone who claims to have personal knowledge of a fact.
Circumstantial evidence is proof of a fact, or a series of facts, that tends to show
that some other fact is true.

      As an example, direct evidence that it is raining is testimony from a
witness who says, "I was outside a minute ago and I saw it raining."
Circumstantial evidence that it is raining is the observation of someone entering a
room carrying a wet umbrella.

       The law makes no distinction between the weight to be given to either direct
or circumstantial evidence. You should decide how much weight to give to any
evidence. In reaching your verdict, you should consider all the evidence in the
case, including the circumstantial evidence.




Source: Adapted from Seventh Circuit Pattern Civil Jury Instruction 1.12

_____________      Given

_____________      Rejected

_____________      Withdrawn

______________     Objected to




      Case 2:13-cv-01433-JPS Filed 02/08/19 Page 33 of 83 Document 177
                                          33
       TESTIMONY OF WITNESSES (DECIDING WHAT TO BELIEVE)


       You must decide whether the testimony of each of the witnesses is truthful
and accurate, in part, in whole, or not at all. You also must decide what weight,
if any, you give to the testimony of each witness.

       In evaluating the testimony of any witness, including any party to the
case, you may consider, among other things:

             -   the ability and opportunity the witness had to see, hear, or know the
                 things that the witness testified about;

             -   the witness’s memory;

             -   any interest, bias, or prejudice the witness may have;

             -   the witness 's intelligence;

             -   the manner of the witness while testifying;

             -   and the reasonableness of the witness 's testimony in light of all the
                 evidence in the case.




Source: Adapted from Seventh Circuit Pattern Civil Jury Instruction 1.13

_____________       Given

_____________       Rejected

_____________       Withdrawn

______________      Objected to




      Case 2:13-cv-01433-JPS Filed 02/08/19 Page 34 of 83 Document 177
                                                34
             PRIOR INCONSISTENT STATEMENTS OR ACTS

      You may consider statements given by any Party or any Witness under oath
before trial, as evidence of the truth of what he o r s h e said in the earlier
statements , as well as in deciding what weight to give his or her testimony.

      With respect to other witnesses, the law is different. If you decide that,
before the trial, one of these witnesses made a statement not under oath or acted
in a manner that is inconsistent with his testimony here in court, you may
consider the earlier statement or conduct only in deciding whether his testimony
here in court was true and what weight to give to his testimony here in court.

      In considering a prior inconsistent statement or conduct, you should
consider whether it was simply an innocent error or an intentional falsehood and
whether it concerns an important fact or an unimportant detail.




Source: Seventh Circuit Pattern Civil Jury Instruction 1.14

_____________       Given

_____________       Rejected

_____________       Withdrawn

______________      Objected to




       Case 2:13-cv-01433-JPS Filed 02/08/19 Page 35 of 83 Document 177
                                           35
                      LAWYER INTERVIEWING WITNESS

      It is proper for a lawyer to meet with any witness in preparation for trial.




Source: Seventh Circuit Pattern Civil Jury Instruction 1.16

_____________       Given

_____________       Rejected

_____________       Withdrawn

______________      Objected to




       Case 2:13-cv-01433-JPS Filed 02/08/19 Page 36 of 83 Document 177
                                           36
                            NUMBER OF WITNESSES

      You may find the testimony of one witness or a few witnesses more
persuasive than the testimony of a larger number. You need not accept t he
testimony of the larger number of witnesses.




Source: Seventh Circuit Pattern Civil Jury Instruction 1.17

_____________       Given

_____________       Rejected

_____________       Withdrawn

______________      Objected to




       Case 2:13-cv-01433-JPS Filed 02/08/19 Page 37 of 83 Document 177
                                           37
                               ABSENCE OF EVIDENCE

      The law does not require any party to call as a witness every person who
might have knowledge of the facts related to this trial. Similarly, the law does
not require any party to present as exhibits all papers and things mentioned
during this trial.




Source: Seventh Circuit Pattern Civil Jury Instruction 1.18

_____________       Given

_____________       Rejected

_____________       Withdrawn

______________      Objected to




       Case 2:13-cv-01433-JPS Filed 02/08/19 Page 38 of 83 Document 177
                                           38
                 ADVERSE INFERENCE FROM MISSING WITNESS

      The Vice Principal of South Division High School was mentioned at trial but
did not testify. You may, but are not required to, assume that the Vice Principal’s
testimony would have been unfavorable to the Plaintiff.




Source: Seventh Circuit Pattern Civil Jury Instruction 1.19

_____________       Given

_____________       Rejected

_____________       Withdrawn

______________      Objected to




       Case 2:13-cv-01433-JPS Filed 02/08/19 Page 39 of 83 Document 177
                                           39
                               TRANSLATED LANGUAGE

      You should consider only the evidence provided through the official interpreter.
Although some of you may know Spanish, it is important that all jurors consider the
same evidence. Therefore, you must base your decision on the evidence presented in
the English translation.




Source: Seventh Circuit Pattern Civil Jury Instruction 1.22

_____________       Given

_____________       Rejected

_____________       Withdrawn

______________      Objected to




       Case 2:13-cv-01433-JPS Filed 02/08/19 Page 40 of 83 Document 177
                                           40
                            DEMONSTRATIVE EXHIBITS

       Certain photographs, sketches, maps and diagrams have been shown to
you. Those exhibits are used for convenience and to help explain the facts of the
case. They are not themselves evidence or proof of any facts.




Source: Seventh Circuit Pattern Civil Jury Instruction 1.24

_____________       Given

_____________       Rejected

_____________       Withdrawn

______________      Objected to




       Case 2:13-cv-01433-JPS Filed 02/08/19 Page 41 of 83 Document 177
                                           41
                                  BURDEN OF PROOF

       When I say a particular party must prove something by "a
preponderance of the evidence ," or when I use the expression "if you find," or "if
you decide," this is what I mean: When you have considered all the evidence in
the case, you must be persuaded that it is more probably true than not true.




Source: Seventh Circuit Pattern Civil Jury Instruction 1.27

_____________       Given

_____________       Rejected

_____________       Withdrawn

______________      Objected to




       Case 2:13-cv-01433-JPS Filed 02/08/19 Page 42 of 83 Document 177
                                           42
                NO NEED TO CONSIDER DAMAGES INSTRUCTION

      If you decide for the defendants on the question of liability, then you should
not consider the question of damages.




Source: Seventh Circuit Pattern Civil Jury Instruction 1.31

_____________       Given

_____________       Rejected

_____________       Withdrawn

______________      Objected to




       Case 2:13-cv-01433-JPS Filed 02/08/19 Page 43 of 83 Document 177
                                           43
           SELECTION OF PRESIDING JUROR; GENERAL VERDICTS

      Upon retiring to the jury room, you must select a presiding juror. The
presiding juror will preside over your deliberations and will be your
representative here in court.

      Forms of verdict have been prepared for you.

      [Forms of verdict read.]

      Take these forms to the jury room, and when you have reached unanimous
agreement on the verdict, your presiding juror will fill in, date, and sign the
appropriate form, and all of you will sign it.




Source: Seventh Circuit Pattern Civil Jury Instruction 1.32

_____________       Given

_____________       Rejected

_____________       Withdrawn

______________      Objected to




       Case 2:13-cv-01433-JPS Filed 02/08/19 Page 44 of 83 Document 177
                                           44
                         COMMUNICATION WITH COURT
       I do not anticipate that you will need to communicate with me. If you do need to
communicate with me, the only proper way is in writing. The writing must be signed
by the presiding juror, or, if he or she is unwilling to do so, by some other juror. The
writing should be given to the marshal, who will give it to me. I will respond either in
writing or by having you return to the courtroom so that I can respond orally.


[If you do communicate with me, you should not indicate in your note what your
numerical division is, if any.]




Source: Seventh Circuit Pattern Civil Jury Instruction 1.33
_____________      Given

_____________       Rejected

_____________       Withdrawn

______________      Objected to




       Case 2:13-cv-01433-JPS Filed 02/08/19 Page 45 of 83 Document 177
                                           45
                        DISAGREEMENT AMONG JURORS


       The verdict(s) must represent the considered judgement of each juror. Your
verdict(s), whether for or against the parties, must be unanimous.


       You should make every reasonable effort to reach a verdict. In doing so, you
should consult with one another, express your own views, and listen to the opinions of
your fellow jurors. Discuss your differences with an open mind. Do not hesitate to
reexamine your own views and change your opinion if you come to believe it is wrong.
But you should not surrender your honest beliefs about the weight or effect of evidence
solely because of the opinions of other jurors or for the purpose of returning a
unanimous verdict.


       All of you should give fair and equal consideration to all the evidence and
deliberate with the goal of reaching an agreement that is consistent with the individual
judgment of each juror. You are impartial judges of facts.




Source: Seventh Circuit Pattern Civil Jury Instruction 1.34

_____________       Given

_____________       Rejected

_____________       Withdrawn

______________      Objected to




       Case 2:13-cv-01433-JPS Filed 02/08/19 Page 46 of 83 Document 177
                                           46
                               STIPULATION OF FACT

       The parties have stipulated, or agreed, that [stipulated fact]. You must now
treat this fact as having been proved for the purpose of this case.




Source: Seventh Circuit Pattern Civil Jury Instruction 2.05

_____________       Given

_____________       Rejected

_____________       Withdrawn

______________      Objected to




       Case 2:13-cv-01433-JPS Filed 02/08/19 Page 47 of 83 Document 177
                                           47
                                  JUDICIAL NOTICE

       I have decided to accept as proved the fact that [fact]. You must now treat
this fact as having been proved for the purpose of this case.




Source: Seventh Circuit Pattern Civil Jury Instruction 2.06

_____________       Given

_____________       Rejected

_____________       Withdrawn

______________      Objected to




       Case 2:13-cv-01433-JPS Filed 02/08/19 Page 48 of 83 Document 177
                                           48
                            TRANSCRIPT OF RECORDING

      You are about to hear a recording that has been received in evidence. This
recording is proper evidence and you may consider it, just as any other evidence.

       You will be given a transcript to use as a guide to help you follow as you
listen to the recording. The transcript is not evidence of what was actually said or
who said it. It is up to you to decide whether the transcript correctly reflects what
was said and who said it. If you notice any difference between what you heard on
the recording and what you read in the transcript, you must rely on what you
heard, not what you read. And if after careful listening, you cannot hear or
understand certain parts of the recording, you must ignore the transcript as far as
those parts are concerned.

       [You may consider the actions of a person, facial expressions and lip movements
that you can observe on videos to help you to determine what was actually said and
who said it.]




Source: Seventh Circuit Pattern Civil Jury Instruction 2.07

_____________       Given

_____________       Rejected

_____________       Withdrawn

______________      Objected to




       Case 2:13-cv-01433-JPS Filed 02/08/19 Page 49 of 83 Document 177
                                           49
                   DEPOSITION AS SUBSTANTIVE EVIDENCE

      A deposition is the sworn testimony of a witness taken before trial. The
witness is placed under oath to tell the truth and lawyers for each party may ask
questions. The questions and answers are recorded.

        The deposition of [Witness], which was taken on [date], is about to be
presented to you. Deposition testimony is entitled to the same consideration and is
to be judged, insofar as possible, in the same way as if the witness had been present
to testify.

      [Do not place any significance on the behavior or tone of voice of any person
reading the questions or answers.]




Source: Seventh Circuit Pattern Civil Jury Instruction 2.08

_____________       Given

_____________       Rejected

_____________       Withdrawn

______________      Objected to




       Case 2:13-cv-01433-JPS Filed 02/08/19 Page 50 of 83 Document 177
                                           50
 USE OF INTERROGATORIES (TO BE USED ONLY WHEN INTERROGATORIES
           ARE READ WITHOUT ADMISSION INTO EVIDENCE)

       Evidence will now be presented to you in the form of written answers of one of
the parties to written interrogatories submitted by the other side. These answers were
given in writing and under oath before this trial in response to written questions.

      You must give the answers the same consideration as if the answers were made
from the witness stand.




Source: Seventh Circuit Pattern Civil Jury Instruction 2.09

_____________       Given

_____________       Rejected

_____________       Withdrawn

______________      Objected to




       Case 2:13-cv-01433-JPS Filed 02/08/19 Page 51 of 83 Document 177
                                           51
                        JUDGE’S COMMENTS TO LAWYER

      I have a duty to caution or warn an attorney who does something that I
believe is not in keeping with the rules of evidence or procedure. You are not to
draw any inference against the side whom I may caution or warn during the trial.




Source: Seventh Circuit Pattern Civil Jury Instruction 2.14

_____________       Given

_____________       Rejected

_____________       Withdrawn

______________      Objected to




       Case 2:13-cv-01433-JPS Filed 02/08/19 Page 52 of 83 Document 177
                                           52
       GENERAL: POLICE DEPARTMENT/MUNICIPALITY NOT A PARTY

     Defendant is being sued as an individual. Neither the Milwaukee Police
Department, the City of Milwaukee, the Milwaukee County Sheriff’s Department
nor Milwaukee County are parties to this lawsuit.




Source: Seventh Circuit Pattern Civil Jury Instruction 7.01

_____________       Given

_____________       Rejected

_____________       Withdrawn

______________      Objected to




       Case 2:13-cv-01433-JPS Filed 02/08/19 Page 53 of 83 Document 177
                                           53
      LIMITING INSTRUCTION CONCERNINGEVIDENCE OF STATUTES,
         ADMINISTRATIVE RULES, REGULATIONS, AND POLICIES

       You have heard evidence about whether Defendant’s conduct complied with
his training. You may consider this evidence in your deliberations. But remember
that the issue is whether Defendant used excessive force, not whether a policy
might have been violated.




Source: Seventh Circuit Pattern Civil Jury Instruction 7.04

_____________       Given

_____________       Rejected

_____________       Withdrawn

______________      Objected to




       Case 2:13-cv-01433-JPS Filed 02/08/19 Page 54 of 83 Document 177
                                           54
  PLAINTIFF’S PROPOSED INSTRUCTION: 7.09 FOURTH AMENDMENT AND
  FOURTEENTH AMENDMENT EXCESSIVE FORCE AGAINST ARRESTEE OR
                       DETAINEE – ELEMENTS

        Plaintiff claims that Defendant used excessive force against him. To succeed on
this claim, Plaintiff must prove the following element by a preponderance of the
evidence:

   1. Defendant used unreasonable force against Plaintiff.

If you find that Plaintiff has proved this by a preponderance of the evidence, then you
must decide for Plaintiff, and go on to consider the question of damages.

If on the other hand, you find that Plaintiff did not prove by a preponderance of the
evidence, then you must decide for Defendant, and you will not consider the question
of damages.




Source: Seventh Circuit Pattern Civil Jury Instruction 7.09

_____________       Given

_____________       Rejected

_____________       Withdrawn

______________      Objected to




       Case 2:13-cv-01433-JPS Filed 02/08/19 Page 55 of 83 Document 177
                                           55
                     UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF WISCONSIN

 ENRIQUE AVINA, JR.,
                                                 Case Number: 2:13-cv-01433-JPS
       Plaintiff,

       v.

 TODD BOHLEN and
 CITY OF MILWAUKEE,

        Defendants.


     MEMORANDUM OF LAW IN SUPPORT OF PLAINTIFF’S PROPOSED JURY
    INSTRUCTION NUMBER 7.09 – EXCESSIVE FORCE AND IN OPPOSITION OF
         DEFENDANT’S PROPOSED JURY INSTRUCTION NUMBER 7.09

      Plaintiff submits this memorandum of law in support of his Proposed Jury

Instruction Number 7.09 – Excessive Force, and in opposition to Defendant’s Proposed

Jury Instruction Number 7.09.

      Plaintiff’s proposed jury instruction is taken verbatim from the Standard Federal

Jury Instructions. Because the Defense has stipulated to Officer Bohlen’s actions being

under “the color of law” that element was removed from the instruction, as anticipated

in the noted to the instruction. The Defense wishes to interpose an additional

requirement that will mislead and confuse the jury. They wish to add the requirement

that the Plaintiff prove that officer Bohlen intended to break Plaintiff Avina’s arm. That

is a gross misstatement of the applicable law. While the Court does have the option to

include a requirement of intent, doing so in this case would be an error. The proper use

of the word intent in a jury instruction on excessive force is to show that Officer Bohlen

       Case 2:13-cv-01433-JPS Filed 02/08/19 Page 56 of 83 Document 177
                                            56
“purposely and knowingly” used force in attempting to arrest Avina. There is no issue

in this case that Bohlen did not intend to arrest Avina or that he did not know that he

was using force by physically restraining Avina and holding his arm behind his back.

To imply that Plaintiff needs to prove that Officer Bohlen intended to use excessive

force as opposed to proving that he did in fact use excessive force adds an element of

proof that is not intended by the law. In summary, the use of force was not accidental.

The Defendant admits the use of force was intentional but claims the injury was

accidental. That is not the intent of the jury instruction and will confuse the jury.

Please see Kingsley v. Hendrickson, 135 S.Ct. 2466, 192 L.Ed.2d 416, 2015 U.S. Lexis 4073

(2015) and Miller v. Gonzalez 2018 U.S. App. Lexis 22644 (7th Cir. 2018)

                                         Respectfully submitted,

                                         Counsel for Plaintiff,

                                         /s/ Verona E. Swanigan
                                         Verona E. Swanigan, Esq.
                                         SBN: 1086459
                                         THE SWANIGAN FIRM
                                         425 West Capitol Avenue, Suite 1533
                                         Little Rock, AR 72201
                                         (866) 603-5239
                                         (866) 603-5239 - Fax
                                         dandaattorneys@gmail.com

                                         /s/ Marwan E. Porter
                                         Marwan E. Porter, Esq.
                                         FL Bar No. 026813
                                         THE COCHRAN FIRM TREASURE COAST
                                         5033 SE Federal Highway
                                         Stuart, FL 34997
                                         (772) 266-4159
                                         (772) 678-7566 - Fax
                                         mporter@cochranfirm.com



       Case 2:13-cv-01433-JPS Filed 02/08/19 Page 57 of 83 Document 177
                                           57
                             /s/ Jon A. Zepnick
                             Jon A. Zepnick Esq.
                             FL Bar No. 0586951
                             JON A. ZEPNICK, P.A.
                             1138 Lincoln Street
                             Hollywood, FL 33019
                             (954) 589-1710
                             (954) 589-1004 - Fax
                             Jon@injuredinflorida.com




Case 2:13-cv-01433-JPS Filed 02/08/19 Page 58 of 83 Document 177
                               58
   DEFENDANT’S PROPOSED INSTRUCTION REGARDING THE ELEMENTS OF
                         EXCESSIVE FORCE

        7.09 FOURTH AMENDMENT AND FOURTEENTH AMENDMENT :
       EXCESSIVE FORCE AGAINST ARRESTEE OR DETAINEE- ELEMENTS

       Plaintiff Avina claims that Defendant Bohlen used excessive force against him.
To succeed on this claim, Plaintiff Avina must prove each of the following two things
by a preponderance of the evidence:

1. Defendant Bohlen intentionally used force against Plaintiff;
2. The force Defendant Bohlen used was unreasonable;

If you find that Plaintiff Avina has proved each of these things by a preponderance of
the evidence, then you must decide for Plaintiff Avina, and go on to consider the
question of damages.

If on the other hand, you find that Plaintiff Avina did not prove any one of these things
by a preponderance of the evidence, then you must decide for Defendant Bohlen, and
you will not consider the question of damages.




       Case 2:13-cv-01433-JPS Filed 02/08/19 Page 59 of 83 Document 177
                                            59
                            UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF WISCONSIN


ENRIQUE AVINA,

              Plaintiff,
                                                        Case No.: 13-CV-1433
       v.

TODD BOHLEN,

              Defendant.


           DEFENDANT’S MEMORANDUM IN SUPPORT OF HIS
 PROPOSED INSTRUCTION REGARDING THE ELEMENTS OF EXCESSIVE FORCE


       Defendant Bohlen submits this memorandum in support of his proposed special

verdict form pursuant to this Court’s order.

       The two elements are contained in the Committee Comment as language a court

should consider in instances where the application of force was accidental, explaining

that the standard first element:

       1. Defendant used unreasonable force against Plaintiff

would be broken down into two subparts:

       1. Defendant intentionally used force against Plaintiff;

       2. The force Defendant used was unreasonable.

       This would be appropriate here because an accident is precisely the explanation

of the Defendant Bohlen will be offering to the jury regarding how Plaintiff Avina’s

injury occurred. This explanation is complicated by the fact that Defendant Bohlen was

using force at the time the injury occurred, i.e., he was holding onto Plaintiff Avina’s

       Case 2:13-cv-01433-JPS Filed 02/08/19 Page 60 of 83 Document 177
                                             60
arm and escorting him to the patrol vehicle. Plaintiff Avina, as Defendant understands

it, will assert that Defendant Bohlen purposefully and intentionally pulled Plaintiff

Avina’s arm up in a violent manner, which they will identify as an unreasonable use of

force – the injury is not an element of the claim, but rather evidence of not only the

unreasonableness, but of the use of force itself. Defendant Bohlen denies that he pulled

Plaintiff Avina’s arm up, and if there was an application of physical forces that

combined to injure Plaintiff Avina, it was an unforeseeable accident and not through an

intentional use of force beyond Defendant Bohlen’s reasonable use of force in holding

his arm while escorting him to the vehicle.

       To be clear, Defendant Bohlen does not assert that Plaintiff Avina must prove

intent to injure, rather that Plaintiff Avina must prove an intentional and unreasonable

use of force related to the alleged jerking of Plaintiff Avina’s arm to overcome

Defendant Bohlen’s assertion that any application of force beyond the escort was

accidental.

       As the Court can appreciate, there are some fine point distinctions to be made

here. Defendant Bohlen believes that the only hope it has of adequately explaining the

evidence and applying it to the elements is if the proposed formulation is presented to

the jury.

                                                   GRANT F. LANGLEY
                                                   City Attorney

                                                   s/ ROBIN PEDERSON
                                                   Assistant City Attorney
                                                   State Bar No. 01045759
                                                   Attorneys for Defendant
                                                   Milwaukee City Attorney’s Office


       Case 2:13-cv-01433-JPS Filed 02/08/19 Page 61 of 83 Document 177
                                              61
      FOURTH AMENDMENT: EXCESSIVE FORCE AGAINST ARRESTEE –
                 DEFINITION OF “UNREASONABLE”

        In performing his job, an officer can use force that is reasonably necessary under
the circumstances.
        In deciding whether Defendant Bohlen used unreasonable force, you should
consider all of the circumstances. Circumstances you may consider include the need for
the use of force, the relationship between the need for the use of force and the amount
of force used, the extent of the plaintiffs injury, the severity of the crime at issue, the
threat reasonably perceived by the officer, and whether the plaintiff was actively
resisting arrest or was attempting to evade arrest by fleeing, but you are not limited to
these circumstances.
        You must decide whether Defendant Bohlen’s use of force was unreasonable
from the perspective of a reasonable officer facing the same circumstances that
Defendant Bohlen faced. You must make this decision based on what the officer knew
at the time of the use of force, not based on matters learned after the use of force. In
deciding whether Defendant Bohlen’s use of force was unreasonable, you must not
consider whether Defendant Bohlen’s intentions were good or bad.


Source: Seventh Circuit Pattern Civil Jury Instruction 7.10

_____________        Given

_____________        Rejected

_____________        Withdrawn

______________       Objected to




       Case 2:13-cv-01433-JPS Filed 02/08/19 Page 62 of 83 Document 177
                                            62
                     DAMAGES: PREFATORY INSTRUCTION

       If you find that Plaintiffs have proved any of their claims against any of the
Defendants, then you must determine what amount of damages, Plaintiffs are
entitled to recover.

      If you find that Plaintiffs have failed to prove all of their claims, then you will
not consider the question of damages.




Source: Seventh Circuit Pattern Civil Jury Instruction 7.22

_____________       Given

_____________       Rejected

_____________       Withdrawn

______________      Objected to




       Case 2:13-cv-01433-JPS Filed 02/08/19 Page 63 of 83 Document 177
                                           63
                            DAMAGES: COMPENSATORY

        If you find in favor of Plaintiffs on one or more of Plaintiffs’ claims, then you
must determine the amount of money that will fairly compensate each Plaintiff for any
injury that you find he sustained and is reasonably certain to sustain in the future as a
direct result of the excessive force used by Officer Bohlen.

       Plaintiffs must prove their damages by a preponderance of the evidence. Your
award must be based on evidence and not speculation or guesswork. This does not
mean, however, that compensatory damages are restricted to the actual loss of money;
they include both the physical and mental aspects of injury, even if they are not easy to
measure.

       You should consider the following types of compensatory damages, and no
others:

      a.     The physical and mental and emotional pain and suffering that Mr. Avina
             experienced. No evidence of the dollar value of physical or mental and
             emotional pain and suffering has been or needs to be introduced. There is
             no exact standard for setting the damages to be awarded on account of
             these factors. You are to determine an amount that will fairly compensate
             Mr. Avina for the injury he sustained.

      b.      The reasonable value of medical care that Plaintiff reasonably needed and
      actually, received as well as the present value of the care that he is reasonably
      certain to need and receive in the future.

Source: Adapted from Seventh Circuit Pattern Civil Jury Instruction 7.26

_____________       Given

_____________       Rejected

_____________       Withdrawn

______________      Objected to




       Case 2:13-cv-01433-JPS Filed 02/08/19 Page 64 of 83 Document 177
                                           64
                                DAMAGES: PUNITIVE

        If you find for the Plaintiff, you may, but are not required to, assess punitive
damages against Defendant. The purposes of punitive damages are to punish a
defendant for his or her conduct and to serve as an example or warning to Defendant
and others not to engage in similar conduct in the future.
        Plaintiff must prove by a preponderance of the evidence that punitive damages
should be assessed against Defendant. You may assess punitive damages only if you
find that Defendant’s conduct was malicious or in reckless disregard of Plaintiff’s
rights. Conduct is malicious if it is accompanied by ill will or spite, or is done for the
purpose of injuring Plaintiff. Conduct is in reckless disregard of Plaintiff’s rights if,
under the circumstances, Defendant simply did not care about Plaintiff’s safety or
rights.
        If you find that punitive damages are appropriate, then you must use sound
reason in setting the amount of those damages. Punitive damages, if any, should be in
an amount sufficient to fulfill the purposes that I have described to you, but should not
reflect bias, prejudice, or sympathy toward any party. In determining the amount of
any punitive damages, you should consider the following factors:
               •    the reprehensibility of Defendant’s conduct;
               •    the impact of Defendant’s conduct on Plaintiff;
               •    the relationship between Plaintiff and Defendant;
               •    the likelihood that Defendant would repeat the conduct if an award
of punitive damages is not made; and
               •    the relationship of any award of punitive damages to the amount of
actual harm Plaintiff suffered.

Source: Adapted from Seventh Circuit Pattern Civil Jury Instruction 7.28

_____________       Given

_____________       Rejected

_____________       Withdrawn

______________      Objected to




       Case 2:13-cv-01433-JPS Filed 02/08/19 Page 65 of 83 Document 177
                                            65
                     UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF WISCONSIN

 ENRIQUE AVINA, JR.,
                                                    Case Number: 2:13-cv-01433-JPS
       Plaintiff,

       v.

 TODD BOHLEN and
 CITY OF MILWAUKEE,

        Defendants.
                        PLAINTIFF’S PROPOSED VERDICT FORM
We, the Jury, return the following verdict:

   1. Did Todd Bohlen use excessive force against Enrique Avina, Jr.?

            ANSWER: _____________          (Yes or No)

            If you answered “yes” to Question 1, then answer questions 2-3:

   2. What amount of money will fairly compensate Enrique Avina, Jr. for the use of
      excessive force against him?

            ANSWER: $_________________

   3. What amount of money do you assess as punitive damages against Todd
      Bohlen?

            ANSWER: $__________________

            TOTAL DAMAGES OF ENRIQUE AVINA, JR. (add lines 2 and 3)

            $ ___________________

SO SAY WE ALL, this _____ day of _________________, 2018.

                                                    ___________________________________
                                                    Presiding Juror

       Case 2:13-cv-01433-JPS Filed 02/08/19 Page 66 of 83 Document 177
                                               66
                     UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF WISCONSIN

 ENRIQUE AVINA, JR.,
                                                  Case Number: 2:13-cv-01433-JPS
       Plaintiff,

       v.

 TODD BOHLEN and
 CITY OF MILWAUKEE,

        Defendants.


   PLAINTIFF’S MEMORANDUM IN SUPPORT OF HIS SPECIAL VERDICT FORM

      Plaintiff submits this Memorandum in Support of his Proposed Verdict Form

and as grounds therefor states as follows:

  1. The instant matter is a relatively straightforward case and centers upon one issue:

      Whether or not the Defendant Todd Bohlen used excessive force upon the

      Plaintiff during their encounter. The Defendant’s Proposed Verdict Form is not

      only confusing, but merely recites language taken from jury instructions that will

      be given by the Court.

  2. Plaintiff has attached verdict forms from three prior cases that illustrate and

      confirm the relative simplicity of the Plaintiff’s Proposed Verdict Form and the

      unnecessary complexity of the Defendant’s submissions. All three of these prior

      cases involve identical issues that the jury is to consider in the case before this

      Court and do not include any confusing language on the submitted verdict forms,

      which at a glance are simple and straightforward.

       Case 2:13-cv-01433-JPS Filed 02/08/19 Page 67 of 83 Document 177
                                             67
3. Plaintiff respectfully submits that the Court consider the verdict form in the

   Strasser case as illustrative of Plaintiff’s position in support of his proposed

   verdict form. The issues in Strasser and the instant matter are identical, and it is

   respectfully submitted that the verdict form in this case mirror that of the verdict

   form in Strasser.

4. Conversely, Plaintiff objects to the following questions on the verdict form

   submitted by the Defendant:

           Question 1- Plaintiff objects to the language “totality of facts and

   circumstances at the time of Avina’s arrest.” This language is contained in the

   Court’s jury instruction for Excessive Force and to repeat it again in the verdict

   form is simply confusing and unnecessary, as seen in the other verdict forms

   submitted by Plaintiff.

           Question 4- Again, the Defendant seeks to get “two bites at the apple” in

   making the language of a jury instruction a separate question on the verdict

   form.

           Question 6- This question overly complicates a simple damages question:

   The amount of punitive damages to be assessed against the Defendant.

           Plaintiff respectfully submits that his Proposed Verdict Form be used by

   the Court as it is simple, straightforward and will not lead to any possibility of

   juror confusion. The verdict forms in the Strasser, Phalen and Boone cases

   illustrate the relative simplicity of a verdict form in a standard § 1983 action for

   excessive force. (See attached Exhibit A.)



    Case 2:13-cv-01433-JPS Filed 02/08/19 Page 68 of 83 Document 177
                                         68
                             Respectfully submitted,

                             Counsel for Plaintiff,

                             /s/ Verona E. Swanigan
                             Verona E. Swanigan, Esq.
                             SBN: 1086459
                             THE SWANIGAN FIRM
                             425 West Capitol Avenue, Suite 1533
                             Little Rock, AR 72201
                             (866) 603-5239
                             (866) 603-5239 - Fax
                             dandaattorneys@gmail.com

                             /s/ Marwan E. Porter
                             Marwan E. Porter, Esq.
                             FL Bar No. 026813
                             THE COCHRAN FIRM TREASURE COAST
                             5033 SE Federal Highway
                             Stuart, FL 34997
                             (772) 266-4159
                             (772) 678-7566 - Fax
                             mporter@cochranfirm.com

                             /s/ Jon A. Zepnick
                             Jon A. Zepnick Esq.
                             FL Bar No. 0586951
                             JON A. ZEPNICK, P.A.
                             1138 Lincoln Street
                             Hollywood, FL 33019
                             (954) 589-1710
                             (954) 589-1004 - Fax
                             Jon@injuredinflorida.com




Case 2:13-cv-01433-JPS Filed 02/08/19 Page 69 of 83 Document 177
                               69
Case 2:13-cv-01433-JPS Filed 02/08/19 Page 70 of 83 Document 177
Case 2:13-cv-01433-JPS Filed 02/08/19 Page 71 of 83 Document 177
Case 2:13-cv-01433-JPS Filed 02/08/19 Page 72 of 83 Document 177
Case 2:13-cv-01433-JPS Filed 02/08/19 Page 73 of 83 Document 177
Case 2:13-cv-01433-JPS Filed 02/08/19 Page 74 of 83 Document 177
                             UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF WISCONSIN


ENRIQUE AVINA,

              Plaintiff,
                                                           Case No.: 13-CV-1433
       v.

TODD BOHLEN,

              Defendant.


            DEFENDANT’S PROPOSED SPECIAL VERDICT FORM PL OBJ


       We, the jury, empaneled and sworn to try the issues in this action, being directed
by the Court to answer the following questions submitted to us for verdict, find and
answer as follows:

                            CLAIM: EXCESSIVE USE OF FORCE

   QUESTION No. 1:

   Did Defendant Todd Bohlen use unreasonable force against Plaintiff Enrique Avina
   considering the totality of the facts and circumstances at the time of Plaintiff Avina’s
   arrest?

            Answer:              __________                __________
                           Yes                        No

If you answered "yes" to Question No. 1, then answer Question No. 2.
If you answered “no” to Question No. 1, then do not answer any other questions.

   QUESTION No. 2:

   Did Defendant Bohlen’s use of unreasonable force related to Question No. 1 above
   cause injury to Plaintiff Avina?



       Case 2:13-cv-01433-JPS Filed 02/08/19 Page 75 of 83 Document 177
                                              70
            Answer:           __________                  __________
                        Yes                          No

If you answered "yes" to Question No. 2, then answer Question No. 3A, and skip Question 3B.
If you answered “no” to Question No. 2, then skip Question No. 3A, your answer to Question
3B is pre-determined, and you do not answer any other questions.

   QUESTION No. 3A:

   What amount of money do you award to fairly compensate Plaintiff Avina for any
   injury he actually sustained as a result of Defendant Bohlen’s use of unreasonable
   force?

            Answer: $__________

After answering Question No. 3A, proceed to Question No. 4.

   QUESTION No. 3B:

   Because we answered “No” to Question No. 2, Plaintiff Avina is awarded nominal
   damages in the amount of $1.00.

   QUESTION No. 4:

   Did Defendant Bohlen act maliciously or in reckless disregard of Plaintiff Avina’s
   rights?

            Answer:           __________                  __________
                        Yes                          No

If you answered “yes” to Question No. 4, then answer Question No. 5.
If you answered “no” then do not answer any further questions.

   QUESTION No. 5:

   Do you award punitive damages against Defendant Bohlen for using unreasonable
   force against Plaintiff Avina?

            Answer:           __________                  __________
                        Yes                          No

If you answered “yes” to Question No. 5, then answer Question No. 6.
If you answered “no” then do not answer any further questions.




       Case 2:13-cv-01433-JPS Filed 02/08/19 Page 76 of 83 Document 177
                                             71
   QUESTION No. 6:

   What amount of punitive damages will punish defendant and deter them and others
   from engaging in similar conduct in the future?

          Answer:        $__________

Dated: ___________________________

                                             _________________________________
                                             Foreperson




      Case 2:13-cv-01433-JPS Filed 02/08/19 Page 77 of 83 Document 177
                                        72
                             UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF WISCONSIN


ENRIQUE AVINA,

               Plaintiff,
                                                      Case No.: 13-CV-1433
      v.

TODD BOHLEN,

               Defendant.


                 DEFENDANT’S MEMORANDUM IN SUPPORT OF HIS
                       PROPOSED SPECIAL VERDICT FORM


      Defendant submits this memorandum in support of his proposed special verdict
form pursuant to this Court’s order.
      Defendant submits that his proposed special verdict form is clearer and breaks
the various issues down in a more detailed fashion which should ultimately provide a
more well thought out and reliable verdict from the jury.
      This form is adapted from adapted from a standard form used by the Third
Circuit         Court         of       Appeals.      (attached;     available       at
http://www.ca3.uscourts.gov/sites/ca3/files/Appendix_1_2015.pdf.)
      Defendant’s form addresses the shortcomings of Plaintiff’s form:
      Defendant’s Q 1 vs. Plaintiff’s Q 1: Defendant’s Q 1 makes clear that the jury
must weigh the full factual circumstances of the encounter. Graham v. Connor, 490 U.S.
386, 396–97 (1989); see also, Seventh Circuit Pattern Civil Jury Instruction 7.10 (“In
deciding whether Defendant used unreasonable force, you should consider all of the
circumstances.”).




                                            73
          Case 2:13-cv-01433-JPS Filed 02/08/19 Page 78 of 83 Document 177
       Defendant’s Q 2: Plaintiff has no equivalent to Defendant’s Q 2. This question
makes clear to the jury that they must find that the unreasonable use of force, if found,
was the cause of the Plaintiff’s injury. An injury sustained in the midst of unreasonable
use of force is not enough; there must be a causal connection. The question does not
constitute an element of the claim per se, but rather confirms that the jury finds as a
matter of fact that the illegal conduct is a proximate cause of the injury. See McAllister v.
Price, 615 F.3d 877, 882 (7th Cir. 2010). This is at issue because it is Defendant’s
contention that the injury was sustained as an accident and that it was Plaintiff’s own
act of jumping off the curb thus creating stress on his arm that caused the injury. Even if
the jury finds that there was unreasonable use of force, such as handcuffing Plaintiff,
the jury may still find that the unreasonable use of force did not cause the injury.
       Defendant’s Q 3 vs. Plaintiff’s Q 2: Plaintiff’s question is too broadly stated;
Defendant’s question makes clear that nominal damages is an option of the jury, and
that the damages at that juncture are limited to those directly related to the injury. See
Seventh Circuit Pattern Civil Jury Instruction 7.10 (“You may award compensatory
damages only for injuries that Plaintiff has proved by a preponderance of the evidence
were caused by Defendant’s wrongful conduct.”)
       Defendant’s Q 4-6 vs. Plaintiff’s Q 3: Again, Plaintiff’s question is too broadly
stated, it almost presumes that punitive damages must be awarded. Defendant’s
questions make clear that punitive damages may only be awarded if the jury finds that
Defendant acted maliciously or with reckless disregard of Plaintiff’s rights, and then the
jury must still decide if punitive damages are appropriate, and then only if it does, asks
what amount. See Seventh Circuit Pattern Civil Jury Instruction 7.28 (“You may assess
punitive damages only if you find that his conduct was malicious or in reckless
disregard of Plaintiff’s rights.” “If you find that punitive damages are appropriate, then
you must use sound reason in setting the amount of those damages.”)




                                             74
       Case 2:13-cv-01433-JPS Filed 02/08/19 Page 79 of 83 Document 177
                                    GRANT F. LANGLEY
                                    City Attorney

                                    /s/ Grant F. Langley
                                    Assistant City Attorney
                                    State Bar No. 01045759
                                    Attorneys for Defendant
                                    Milwaukee City Attorney’s Office
                                    800 City Hall
                                    200 East Wells Street
                                    Milwaukee, WI 53202
                                    Telephone: (414) 286-2601
                                    Fax: (414) 286-8550
                                    Email: rpederson@milwaukee.gov




                               75
Case 2:13-cv-01433-JPS Filed 02/08/19 Page 80 of 83 Document 177
Case 2:13-cv-01433-JPS Filed 02/08/19 Page 81 of 83 Document 177
Case 2:13-cv-01433-JPS Filed 02/08/19 Page 82 of 83 Document 177
Case 2:13-cv-01433-JPS Filed 02/08/19 Page 83 of 83 Document 177
